DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-25 are allowable. The restriction requirement between Groups I, II and III, as set forth in the Office action mailed on 11/26/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 11/26/19 is hereby withdrawn.  Claims 23-25 were rejoined in the Advisory Action mailed 2/1/21.  Claims 26-32 were canceled in the response filed 3/12/21.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
The response filed 3/12/21 cancels claims 26-32.

Applicant’s arguments, see pages 11-17, filed 12/28/20, with respect to Billings and Lemmerer have been fully considered and are persuasive.  Both Billings and Lemmerer teach primary diammonium ions but neither teaches or suggests secondary or tertiary ammonium ions.  
Therefore, the 102(a)(1) rejection of claims 1-5 and 22 as anticipated by Billing has been withdrawn.
claims 1, 2 and 22 as unpatentable over Lemmerer has also been withdrawn.

The provisional obviousness double patenting rejection of claim 1 as unpatentable over the claims of 174 has been withdrawn because the application has been abandoned.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Billing, teaches a similar metal halide perovskite but does not teach or suggest secondary and/or tertiary ammonium ions as set forth in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        


/Matthew E. Hoban/Primary Examiner, Art Unit 1734